DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed on 7/15/2019, with priority date based on Pro 62/874190 dated 7/15/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As for claim 14, it recites a computer readable medium and the Specification does not define the scope of the computer readable medium.  In that event, the claim is directed to a form of energy which at present the office feels does not fall into a statutory category of invention.
As for claims 15-20, they are rejected for failure to cure the defect of the claim upon which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Petersen et al. (US PGPUB 20190319914).

As for claim 14, Peterson teaches a computer-readable medium comprising instructions that are executable by one or more processors to cause a network stack within a host machine to:
receive a first data packet that comprises a first source address and a first destination address, wherein the first source address corresponds to a hybrid virtual machine that is part of a virtual network, wherein the first source address comprises a virtual network address that enables the hybrid virtual machine to communicate with other virtual machines that are part of the virtual network, and wherein the first destination address corresponds to a first destination virtual machine (paragraph 31 in view of paragraph 22, , “header information including source and/or destination addresses…” in view of paragraph 22 teaching the source address is encapsulated with source address for the physical device, after decapsulation can be used for communication by the destination VM on same network back to source VM.);
determine, based on the first destination address, that the first destination virtual machine belongs to the virtual network (paragraph 35, Re-heading is to re-head the destination virtual network address that belongs to the same virtual network).
encapsulate the first data packet based on encapsulation rules that are specified in a first packet processing rule set (paragraphs 22 and 35, both destination and source address can be encapsulated with new address);

determine, based on the second destination address, that the second destination virtual machine does not belong to the virtual network (paragraph 93); and
cause the second data packet to be transmitted to the second destination virtual machine without encapsulation based on a second packet processing rule set that is different from the first packet processing rule set (paragraph 93.  External network address based data packets are forwarded without encapsulation).

As for claim 15, Peterson teaches define a first address space for the virtual network (paragraph 92, “internal network addresses…”); and define a second address space for virtual machines outside of the virtual network, wherein the second address space is distinct from the first address space and does not overlap with the first address space (paragraph 93, “external network addresses…”  Prior art’s exemplary external address is “203.0.113.50” while internal (i.e. vNET) address is 192.168.1.0 to 24, the internal ip address uses the well-known reserved IP address range within 192.168.x.x for private networks.  Because the within vNET address uses the reserved IP address 

As for claim 16, Peterson teaches wherein determining that the first destination virtual machine belongs to the virtual network comprises determining that the first destination address is included within the first address space (paragraph 34-35 in view of paragraphs 92-93.).

As for claim 17, Peterson also teaches wherein determining that the second destination virtual machine does not belong to the virtual network comprises determining that the second destination address is not included within the first address space (paragraph 31 and 93 in view of paragraph 92.  “routing or otherwise forwarding packets…based on characteristics of such data transmissions (e.g., header information including source and/or destination address…” wherein a external network address is forwarded.  Prior art’s exemplary external address is “203.0.113.50” while internal (i.e. vNET) address is 192.168.1.0 to 24, the internal ip address uses the well-known reserved IP address range within 192.168.x.x for private networks.  Because the within vNET address uses the reserved IP address range for private networks.  To follow the address allocation rules of TCP/IP’s IP address allocation, the external addresses would not use the reserved address range specifically reserved for private (including vNET) networks and thus not overlapping).

As for claim 18, Peterson also teaches wherein determining that the second destination virtual machine does not belong to the virtual network comprises determining that the second destination address is included within the second address space (paragraph 31 and 93 in view of paragraph 92.  “routing or otherwise forwarding packets…based on characteristics of such data transmissions (e.g., header information including source and/or destination address…” wherein a external network address is forwarded.  Examiner note as it is clearly capable of identifying an external network address as an external address.  Furthermore, Prior art’s exemplary external address is “203.0.113.50” while internal (i.e. vNET) address is 192.168.1.0 to 24, the internal ip address uses the well-known reserved IP address range within 192.168.x.x for private networks.  Because the within vNET address uses the reserved IP address range for private networks.  To follow the address allocation rules of TCP/IP’s IP address allocation, the external addresses would not use the reserved address range specifically reserved for private (including vNET) networks and thus not overlapping.  To determine it is an external address to be forwarded necessarily has to determine it is within an external address range.).

As for claim 19, Peterson also teaches encapsulating the first data packet forms an encapsulated data packet that comprises a header and a payload (paragraph 35 and 69.  See also claim 1.  the encapsulated packet is a data packet, thus, it necessarily has a header (that is reheadered) and a payload in the form of data packet);
the header of the encapsulated data packet comprises a header source address and a header destination address (paragraph 35, “destination virtual network address” 
the header source address comprises a first physical IP address, the first physical IP address is associated with the first host machine comprises the hybrid virtual machine (Fig. 1 and paragraph 22, “…source address of the physical computing device…”);
the header destination address comprises a second physical IP address, the second physical IP address is associated with a second host machine that comprises the second destination virtual machine (paragraph 20, “…from device not associated with the hosted virtual machine network of a targeted virtual computing device, an external address of the target virtual computing device maybe provided…”.  Thus, when the target is not in the same network, external/physical address of the target is provided); and
the payload of the encapsulated data packet comprises the data packet (claim 1, and paragraphs 66/68, “data packet”,).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (US PGPUB 20190319914), in view of Sridharan et al. (US PGPUB 2013/0058346).

As for claim 1, Petersen teaches a method, comprising:
a virtual machine is associated with a physical internet protocol (IP) address (paragraph 19 and paragraph 108, “one or more virtual computing devices maybe associated with …an external network address…” “allocate…an external address…”  Examiner note, present application does not specify what is a physical IP address other 
assigning a VNET address to the virtual machine (paragraph 19 and 96, “…one or more virtual computing devices maybe associated with…an internal network address…” and “…determine…network resources (e.g., available internal addresses…configured to conform to the allocated network resources…”);
causing the virtual machine to operate in a hybrid state, wherein in the hybrid state the virtual machine uses the physical IP address to communicate with other non-VNET virtual machines, and wherein in the hybrid state the virtual machine uses the VNET address to communicate with other VNET virtual machines (paragraph 19, “…internal network addresses maybe utilized to route communications between hosted virtual computing devices that are part of a hosted virtual machine network…External network address may enable communication between virtual computing devices of disparate hosted virtual machine networks, or between a virtual computing devices and any other device external to a specific virtual machine network…”); and
providing a network stack on a host machine with a first packet processing rule set and a second packet processing rule set (paragraphs 125-126 in view of 99, “…determine…where the source network and the target network are the same virtual hosted machine network…may communicate with the target device via an internal network address…where the source and the target network are not the same virtual 

While it is obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize that any instantiation of VM with a VNET where the VNET is overlayed on a network can be considered migrating a VM to a virtual network.    For the purpose of examination, Examiner note Peterson does not explicitly teach migrating a virtual machine to a virtual network (VNET), wherein the virtual machine is one of a plurality of non-VNET virtual machines that are deployed in a cloud computing system 
However, Sridharan teaches a known method of data pack routing in a hybrid network system including an internal network and an external address (paragraph 31, including migrating the virtual machine to a virtual network (VNET), wherein the virtual machine is one of a plurality of non-VNET virtual machines that are deployed in a cloud computing system (paragraphs 5, 7 and 8, in particular, “…deploy a multi-subnet routing topology in a network-virtualized datacenter…implementing distributed routing domain and enforces a multi-subnet routing topology…virtual network maybe deployed on top of either a single physical IP subnet or multiple physical IP subnets…”  the deploying of virtual topology is understood as migrating a virtual machine to a virtual network, by extension, it was a non-VNET virtual machine before the deployment of the virtual network.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Sridharan’s teaching of migrating a 

As for claim 2, Sridharan also teaches wherein the virtual machine does not lose connectivity with the other non-VNET virtual machines as the virtual machine is migrated to the virtual network (paragraphs 34 and 39.  Here, examiner note “does not lose connectivity” can be interpreted as able to communicate with non-VNET virtual machines, or as live migration.  Here, it is clear the packet can be sent to a destination outside of the sender’s VNET.  Thus, it does not lose connectivity (paragraph 39)).

As for claim 3, Peterson also teaches the first packet processing rule set comprises encapsulation rules that specify how encapsulation should be performed on the first data packets and the second packet processing rule set permits the second data packets to be transmitted without encapsulation (paragraph 35, “determine the actual physical network location corresponding to the destination virtual network address for the communication…re-headers…the outgoing communication so that it is directed to …using an actual substrate network address…” It would be obvious that packets directed to non-VNE VMs do not need to be encapsulated/re-headered by 
In addition, Sridharan teaches the same (paragraph 39).

As for claim 4, Sridharan teaches migrating the plurality of non-VNET virtual machines to the virtual network (paragraph 31, instantiating a VNET for the VMs results in both a CA and a PA; and
Peterson also teaches deploying a plurality of pure VNET virtual machines within the virtual network (paragraph 96, “newly instantiated virtual computing device…” As understood in light of Specification, pure VNET virtual machines are merely VMs instantiated when VNET already exists.  See, Specification paragraph 53.).

As for claim 5, it is the system claim of claim 1 above, Thus, it is rejected under the same rationales.
In addition Peterson teaches one or more processors and memory in electronic communication with the one or more processors (paragraph 130); and create a virtual network (VNET) (Fig. 8 -810 “hosted virtual machine network”.  Its existence is necessarily predicated on the virtual machine network being created.)

As for claim 6, it contain similar limitations as claim 2 above.  Thus, it is rejected under the same rationales.

As for claim 7, it contains similar limitations as claim 3 above.  Thus, it is rejected under the same rationales.

As for claim 8, Peterson also teaches the network stack is included within a first host machine (paragraph 30, “…VM communication Manager module 109 a and virtual machines 107 on host computing system 105a, and VM communication manager module 109 d and virtual machines 107 d on host computing system 105d.  and paragraphs 125-126 in view of 99, “…determine…where the source network and the target network are the same virtual hosted machine network…may communicate with the target device via an internal network address…where the source and the target network are not the same virtual hosted machine network, external addressing must be utilized to communicate between devices…”  Current application’s Fig. 5-6 depict functionalities that can be included in the network stack, including selecting particular address based on VNET or non-VNET packet, which is similar to prior art based on if source and target network are same (i.e., VNET or non-VNET), use a different address, corresponding to functionality of network stack as understood in light of Specification); and the non-VNET virtual machine runs on the first host machine (paragraph 30, “…virtual machines 107a on host computing system 105a, …virtual machines 107 d on host computing system 105d).

As for claim 9, Peterson also teaches the network stack is configured to receive a data packet that comprises a destination address (paragraph 36);

select a rule set for processing the data packet based on the comparison (paragraph 91-93.  processing differ based on if the destination address is external or internal (the internal address (range of 192.168.1.0/24) or external network address (203.0.113.50/51) of destination), different routing occurs, including re-headering internal network address (paragraph 36) which is not required for external network address).

As for claim 10, Peterson also teaches the system further comprises a VNET virtual machine that runs on a second host machine (paragraph 34-35, “virtual machine computing nodes 107 a1 on computing system 105a can be part of the same virtual local computer network as one of the virtual machine computing nodes 107d 1 on computing system 105d…”) and
the network stack is configured to encapsulate a data packet that is destined for the VNET virtual machine to form an encapsulated data packet (paragraph 35 teaches for a destination on same virtual network, determine a actual physical network location and reheaders/encapsulates the packet so that it can reach the actual substrate network address).

As for claim 11, Peterson also teaches the encapsulated data packet comprises a header and a payload (paragraph 35 and 69.  See also claim 1.  the encapsulated packet is a data packet, thus, it necessarily has a header (that is reheadered) and a payload in the form of data packet);
the header of the encapsulated data packet comprises a header source address and a header destination address (paragraph 35, “destination virtual network address” and “actual substrate network address” can read upon header destination address depending on if “header of the encapsulated data packet refers to the data packet or the encapsulation itself.  paragraph 22, “packets …contain a source address of the physical computing device…after decapsulation, the packets would contain a source address of the virtual computing device….”  Thus, the packet contain both a header source address in the sense of the device and also in the sense of the virtual computing device depending on meaning of header);
the hybrid virtual machine runs on a first host machine (Fig. 1);
the header source address comprises a first physical IP address that is associated with the first host machine (paragraph 22, “…source address of the physical computing device…”);
the header destination address comprises a second physical IP address that is associated with the second host machine (paragraph 35, “…actual substrate network address…”); and
the payload of the encapsulated data packet comprises the data packet (claim 1, and paragraphs 66/68, “data packet”,).

As for claim 12, Sridharan also teaches migrate a plurality of non-VNET virtual machines to the VNET, wherein the plurality of non-VNET virtual machines maintain connectivity with the other non-VNET virtual machines during migration to the VNET (paragraph 31.  Vnet is established as an overlay on existing network for the VMs.  As explained in claim 39, the reason for live migration and maintaining connectivity with other elements is because the IP address does not change.  Here, it is noted establishing the CA does not affect the PA address.  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the virtual machine migrated to the VNET maintain connectivity with other non-vNET virtual machines during migration because the PA address did not change); and
Peterson teaches deploy a plurality of pure VNET virtual machines within the virtual network subsequent to the migration (paragraph 96.  Internal…external network address…may be associated with virtual computing devices 814, 816, 824 and 826…may attempt to instantiate a new virtual computing device, and may request allocate of network resources for the virtual computing device…the newly instantiated virtual computing device maybe configured to conform…”  Thus, a new pure VNET virtual machines can be instantiated subsequent to existence of computing devices 814-826 that are hybrid VMs with internal and external network address).

As for claim 13, Sridharan also teaches each non-VNET virtual machine is identified by a unique physical IP address (paragraph 31 and 39.  the physical IP 
Peterson teaches the plurality of pure VNET virtual machines are not individually associated with physical IP addresses (paragraph 22, there can be multiple source address of the virtual computing devices corresponding to a source address of the physical computing device.).


As for claim 20, Sridharan also teaches the hybrid virtual machine is running on the host machine (Fig. 2 – Blue Tenant and Red Tenant).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199